Citation Nr: 0811527	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-36 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
residuals of a right femur fracture, with knee fibrosis, 
ankylosis, and right leg shortening, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased disability rating for 
degenerative changes of the lumbar spine, currently evaluated 
as 40 percent disabling.

3.  Entitlement to an effective date earlier than September 
8, 2003, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to April 
1978.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 1999 
and January 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

The March 1999 rating decision granted service connection for 
degenerative changes of the lumbar spine and assigned an 
initial noncompensable rating, and also denied the veteran's 
claim of entitlement to a disability evaluation in excess of 
30 percent for his residuals of a right femur fracture.  The 
RO has since increased the initial rating for low back 
disability to 40 percent, effective August 7, 1998.  The 
veteran has continued his appeal for higher ratings.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The January 2005 rating decision granted the veteran's claim 
of entitlement to a TDIU, effective from September 8, 2003.  
On appeal, the veteran seeks entitlement to an earlier 
effective date.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an effective date earlier than September 8, 
2003, for a total disability rating based on individual 
unemployability (TDIU).  Specifically, he seeks an effective 
date during the one-year prior to the September 8, 2003, date 
of claim for a TDIU, i.e., the period between September 8, 
2002, and September 7, 2003.  (See Notice of Disagreement 
received in April 2005).  In a medical release received in 
October 2003, the veteran identified (but did not provide) 
records of VA treatment in February 2003 and June 2003 that 
he indicated would be relevant to his claim for a TDIU.  
These records have not been sought or obtained by the RO, and 
may be relevant as to whether an effective date between 
September 8, 2002, and September 7, 2003, is warranted for a 
TDIU.  Additionally, because not all relevant records of VA 
treatment have been obtained, the Board will defer 
adjudication of the claims for higher ratings for a right leg 
disability and a low back disability until such records have 
been associated with the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (holding that VA treatment 
records are considered to be constructively contained in the 
claims folder and must be obtained before a final decision is 
rendered).  

Also, the veteran last underwent a VA compensation 
examination in November 2003, over four and one-half years 
ago.  Records of treatment received from the veteran's 
representative in April 2006 show that the veteran was 
treated at several private emergency room visits for right 
leg and low back pain during the period from January 2005 to 
February 2006.  These records may reflect a worsening of his 
condition.  A new VA examination would therefore be helpful 
in adjudicating the veteran's claims for higher ratings for 
his service-connected low back and right leg disabilities.  
See VAOPGCPREC 11-95

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of all 
private and VA medical treatment for his 
right leg and low back disabilities for 
the period from August 1998 to the 
present. 

After any required releases for medical 
information are requested and obtained 
from the veteran, an attempt should be 
made to obtain any records so identified 
that have not been previously obtained.

The records sought should include all 
records of VA treatment from September 8, 
2002 through September 7, 2003, that have 
not been previously associated with the 
claims file, specifically to include 
records of VA treatment at the VA Medical 
Center in Fayetteville, Arkansas, in 
February 2003 and June 2003.  (See medical 
release from veteran received in October 
2003.)

2.  Once all available medical records have 
been received, the RO should make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded a VA 
orthopedic examination for the purpose of 
determining the current severity of his 
service-connected low back and right leg 
disabilities.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.
 
The examiner should perform full range of 
motion studies of the veteran's right leg 
and low back and comment on the functional 
limitations of the service-connected right 
leg disability (residuals of a right femur 
fracture with knee fibrosis, ankylosis, and 
right leg shortening) and degenerative 
changes of the lumbar spine caused by pain, 
flare-ups of pain, weakness, fatigability, 
and incoordination.  

Any additional functional limitation should 
be expressed as limitation of motion of the 
right hip or knee, as applicable, and of 
the low back.  Specifically, after 
determining the range of motion of the 
affected part of the body, the examiner 
should opine whether it is at least as 
likely as not that there is any additional 
functional loss (i.e., additional loss of 
motion) due to pain or flare-ups of pain 
supported by adequate objective findings, 
or weakness on movement, excess 
fatigability, or incoordination. 

Additionally, the examiner should make a 
specific finding as to the extent of any 
right leg shortening.  

The examiner should further provide an 
opinion as to whether the veteran now has 
degenerative disc disease that is caused or 
aggravated by his service-connected 
degenerative changes of the lumbar spine or 
his service-connected right leg disability.  
If so, the examiner should describe 1) the 
nature and extent of any neurological 
impairment due to the degenerative disc 
disease, and 2) indicate whether the 
veteran experiences incapacitating episodes 
due to his low back disability, and the 
duration and frequency of any such 
episodes.

3.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

